In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1459V
                                   Filed: September 16, 2016
                                         UNPUBLISHED

****************************
JENNIFER HINKLEY, as Personal          *
Representative of the Estate of        *
CHARLES TUTTLE,                        *
                                       *
                    Petitioner,        *      Joint Stipulation on Damages;
v.                                     *      Influenza (“Flu”) Vaccination;
                                       *      Guillain-Barre Syndrome (“GBS”);
SECRETARY OF HEALTH                    *      Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                    *
                                       *
                    Respondent.        *
                                       *
****************************
Christiane Derby Williams, Terry, Garmey & Associates, Portland, OR, for petitioner.
Julia Wernett McInerny, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On December 3, 2015, petitioner, as Personal Representative of the Estate of
Charles Tuttle (“Charles”) filed a petition for compensation under the National Vaccine
Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine Act”).
Petitioner alleges that Charles suffered Guillain-Barre Syndrome (“GBS”) as a result of
his influenza (“flu’) vaccination on October 21, 2013, and that he subsequently died as a
result of his vaccine injury. Petition at 1; Stipulation, September 15, 2016, at ¶¶ 2, 4.
Petitioner further indicates that that there has been no prior award or settlement of a
civil action for damages as a result of Charles’s injury and death. Petition at ¶17;
Stipulation at ¶ 5. “Respondent denies that the flu vaccine caused Charles’s alleged
GBS, any other injury, or his death.” Stipulation at ¶ 6.


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, on September 15, 2016, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

        A lump sum of $220,000.00 in the form of a check payable to petitioner as
        Personal Representative of Charles Tuttle’s estate. Stipulation at ¶ 8. This
        amount represents compensation for all items of damages that would be
        available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2